NO. 07-09-0192-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                 JANUARY 13, 2010
                          ______________________________

                            In the Interest of N.J.G., a Child
                        _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

                   NO. 76053-2; HON. PAMELA SIRMON, PRESIDING
                         _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       April Oudems appeals the termination of her parental rights to her daughter N.J.G.

She does so by challenging the sufficiency of the evidence to support the statutory grounds

for termination as well as the finding that termination was in the best interest of the child.

We find the evidence sufficient and affirm the order.

       Authority

       The standard by which we review the sufficiency of the evidence in a termination

case is discussed in In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) and In re C.H., 89
S.W.3d 17, 25 (Tex. 2002). We refer the parties to those cases for a discussion of it.

Moreover, we need only find that the evidence is sufficient to support termination under one

statutory ground and that termination is in the best interest of the child to affirm the trial
court’s order. In re K.C.B., 280 S.W.3d 888, 894-95 (Tex. App.–Amarillo 2009, pet.

denied).

       Application of Authority

      The Department of Family and Protective Services sought termination of April’s

parental rights based on four statutory grounds. One of those was that April had been

convicted or placed on community supervision for being criminally responsible for the death

or serious injury of a child under §22.04 of the Penal Code for injury to a child. See TEX .

FAM . CODE ANN . §161.001(1)(L)(ix) (Vernon Supp. 2009). The record contains copies of

two orders placing April on community supervision in April 2007 for injury to a child. One

event involved injuries to her children when she wrecked her car and the children were not

in proper car seats, and the other conviction involved physical abuse of one of her children.

Furthermore, she has not challenged on appeal the sufficiency of the evidence to support

the trial court’s finding that the circumstances satisfied the statutory provision. That being

so, we need not address the sufficiency of the evidence with respect to the other grounds.

       Next, we look to whether the best interest of the child is served by termination. In

doing so, we may consider the indicia known as the Holley factors. Those factors include

1) the desires of the child, 2) the emotional and physical needs of the child now and in the

future, 3) the emotional and physical danger to the child now and in the future, 4) the

parental abilities of the individuals seeking custody, 5) the programs available to assist

those individuals to promote the best interest of the child, 6) the plans for the child by those

individuals or by the agency seeking custody, 7) the stability of the home, 8) the acts or

omissions of the parent indicating that the existing parent/child relationship is not a proper

one, and 9) any excuse for the acts or omissions of the parent. In re P.E.W., 105 S.W.3d
2
771, 779-80 (Tex. App.–Amarillo 2003, no pet.). Moreover, it is not necessary to show that

each factor favors termination, id. at 780, and the list is not exhaustive. In re C.J.F., 134
S.W.3d 343, 354 (Tex. App.–Amarillo 2003, pet. denied). Incidentally, the same evidence

that supports the statutory grounds for termination may also be probative of the finding that

termination is in the best interest of the child. In re C.H., 89 S.W.3d at 28. Finally, there

must simply be enough evidence to enable the factfinder to form a firm belief or conviction

that the child’s best interest justifies termination. In re P.E.W., 105 S.W.3d at 780.

       There was evidence of record that 1) April was twenty-four years old and had five

children since the age of fifteen, 2) April was in jail at the time of this child’s birth in 2008

and the child was removed from April’s care and went to live with foster parents with whom

she has continued to reside, 3) the foster parents have already adopted one of April’s other

children (a half-sister to the child who is the subject of this proceeding) to whom April

relinquished her rights, 4) the half-sister and the child are bonded to each other, 5) the

foster parents have bonded with the child and would like to adopt her, 6) in the child’s

current placement, she has been able to have a relationship with three of April’s other

children who are in the custody of a paternal grandmother, 7) April was twice convicted for

injuring a child and sentenced to five years imprisonment for each conviction, 8) April

denies being guilty of one of the offenses despite the conviction, 9) April was incarcerated

at the time of trial and had already been denied parole once, 10) April signed an affidavit

of relinquishment to the child which she testified at the time she believed to be in the child’s

best interest, though she later sought to retract it, 11) April wrote a letter in which she

stated that she did not believe she needed parenting or anger management classes

although she testified at trial that she did believe she needed them, 12) April had not

                                               3
participated in services offered in prior cases with respect to her children, 13) April made

no effort to support the child’s half-sister or visit her during a six-month period when she

was out of jail, 14) April was initially placed on community supervision for her convictions

but violated her probation by using drugs, 15) April did not know how long it would be

before she would be able to take care of the child after her release from prison, 16) April

wrote a letter while in jail to the father of the child’s half-sister stating she wanted to get

back together with him and have a child with him although he had never helped her with

their child financially, 17) April testified that if she could see the child on a regular basis, she

would be satisfied with terminating her parental rights, and 18) April has made poor

decisions in the past and not followed through with her goals which leave her children at

risk for abuse and neglect.

       There was also evidence that April had attempted to take parenting classes but may

not have been able to complete them due to her being moved to different detention facilities

and that she had been unable to complete other portions of her service plan due to her

incarceration. Additionally, the record showed that she had facilitated the placement of the

child, and she planned to live with her mother and get vocational training or obtain a job

through the Workforce Center upon her release from prison. However, due to evidence

showing a lack of parenting by April to any of her children, the lack of a bond between April

and the child, April’s convictions, April’s drug use which resulted in the revocation of her

probation, and the lack of any evidence that April had provided a safe and stable home for

her children in the past or could do so upon her release from prison, the factfinder had

before it more than clear and convincing evidence to support the determination that

terminating the parent/child relationship was in the child’s best interest. See In re C.H., 89
4
S.W.3d at 28 (stating that a person’s past performance as a parent can have a bearing on

his fitness to provide for the current child as it might affect the best interest of the child); In

re C.N.S., 105 S.W.3d 104, 107 (Tex. App.–Waco 2003, no pet.) (stating that the factfinder

could find termination was in the best interest of the child when weighing the child’s future

with a biological father who had a history of drug addiction, was incarcerated for burglary,

had no established record of being able to earn a living and establish a home, and had

never had a significant relationship with the child against the child’s future in a home with

its biological mother and adoptive father and grandparent support).

       Accordingly, we overrule appellant’s issues, find the evidence sufficient to support

termination, and affirm the order.



                                                     Per Curiam




                                                5